470 F. Supp. 742 (1979)
Lula HANKE, by her Guardian Ad Litem, Mary Lou Hanke, on behalf of herself and others similarly situated, Plaintiffs,
v.
Warren NYHUS, Individually and as Supervisor of the Policy and Planning Unit of the Medical Assistance Division of the Minnesota Department of Public Welfare, and Arthur Noot, Individually and as Commissioner of the Minnesota Department of Public Welfare, and Howard Kelly and George Collias, Individually and as Program Directors of the Hennepin County Welfare Department, and Thomas Ticen, John Derus, Sam Sivanich, Jeff Spartz, Nancy Olkon, E. F. Robb, Jr., and Richard Kremer, Individually and as members of the Hennepin County Welfare Board, Defendants.
No. 4-78 Civ. 353.
United States District Court, D. Minnesota, Fourth Division.
May 30, 1979.
*743 Legal Aid Society of Minneapolis by Laurie N. Davison, Minneapolis, Minn., appeared for plaintiffs.
Warren R. Spannaus, Atty. Gen., State of Minnesota by Ellen C. Dubuque, Sp. Asst. Atty. Gen., St. Paul, Minn., appeared for defendants.

MEMORANDUM ORDER FOR JUDGMENT
ALSOP, District Judge.
This matter comes before the court on cross-motions by the plaintiffs and the defendants for summary judgment pursuant to Rule 56 of the Fed.R.Civ.P. Defendants have also moved for dismissal pursuant to Rule 12(b) or summary judgment pursuant to Rule 56 for lack of subject matter jurisdiction.
This court has ruled on the issue of subject matter jurisdiction in its memorandum order of October 18, 1978. The court found that it does have jurisdiction in the matter, and it granted preliminary injunctive relief to the plaintiff Lula Hanke and the class she represents on a showing of sufficiently serious questions on the merits and a balance of the hardships tipping decidedly in their favor.
The issue presented in this case is whether the denial of Medical Assistance (MA) benefits by the State of Minnesota to a nursing home resident applicant whose spouse owns in the spouse's own name or jointly with a third party personal property in excess of the statutory maximum regardless of whether the spouse will contribute the property to the applicant's use violates the applicant's constitutional rights of due process or equal protection and/or federal law. Plaintiffs seek declaratory and injunctive relief as well as attorney's fees. The issue of attorney's fees is not before the court at this time.
Plaintiffs are a class of "nursing home residents in the State of Minnesota who live apart from their spouses and whose eligibility for Medical Assistance has been or will be denied or terminated because of resources owned by their spouses, which resources the spouse refuses to contribute to the resident, and who are not otherwise ineligible for Medical Assistance benefits." The stated ground for denial is "personal property in excess of the $1,000.00 maximum allowable for a married couple and refusal to reduce."
Defendants are state and county officials who are responsible for the administration of the Medical Assistance program in Minnesota.
The constitutional issues as raised by plaintiffs are (1) whether the defendants' denial of MA benefits to plaintiffs when benefits are provided to others who have identical medical needs and available resources with the exception of the spouse's personal property violates the equal protection clause and (2) whether the defendants' denial of MA benefits to plaintiffs because of the spouse's personal property without a prior determination that such property is actually available to the applicant violates the due process clause. The statutory issue presented is whether the defendants' policy violates the federal statute and regulations which limit the eligibility determination to only such resources as are actually available to the applicant.
The court agrees with the parties that the case is ripe for summary judgment. *744 The issues presented are legal; there is no dispute as to any material fact. The factual record before the court is contained in the pleadings and discovery on file herein. The pertinent facts are as follows:
1. Pursuant to Minn.Stat. § 256B.06, subd. 1(8) (1978) and Department of Public Welfare (DPW) Rule 47C.4.b.(2), the Minnesota DPW permits a local welfare agency to deny eligibility to a married applicant for Medical Assistance whose cash or liquid assets exceed the statutory maximum, even though the applicant resides in a nursing home and the excess is attributable to property belonging to the applicant's spouse who refuses to contribute it to the applicant's use.
2. The spouse's consent or refusal to consent to contribute the personal property owned by the spouse to the applicant's use is not taken into consideration in determining the eligibility of the applicant; the property is presumed to be a resource available to the applicant.
3. This policy is applied in those instances where the spouses are separated because of one spouse's living in a nursing home.
4. In determining the MA eligibility of a married couple who reside together in the same household, the local agency considers the total personal property whether owned jointly by the couple or individually by either spouse.
5. In determining the MA eligibility of an individual who is married but who "voluntarily" resides separately from his or her spouse, the local agency considers only the personal property which is owned jointly by the couple or individually by the applicant-spouse.
6. In determining the MA eligibility of an individual who is married but who lives separately from his or her spouse because of the need to live in a nursing home, the local agency considers the total personal property owned jointly by the couple or individually by either spouse.
7. Pursuant to Minn.Stat. § 256B.07 (1975) and DPW Rule 47C.4.b.(2)(b), the local agency may waive the excess equity limitation in situations where it determines that liquidation of the personal property would result in undue hardship.
8. Lula Hanke, by and through her guardian ad litem, Mary Lou Hanke, has been appointed the class representative in this action. Her sole income is approximately $150.00 per month from social security. The only property she owns is a joint checking account which has contained less than $750.00 since May of 1978. Lula Hanke's husband, John, has savings which total approximately $3,600.00, which he refuses to use to pay for Lula Hanke's medical expenses.
The court will address itself first to the statutory claim. See Hagans v. Lavine, 415 U.S. 528, 94 S. Ct. 1372, 39 L. Ed. 2d 577 (1974). Plaintiffs seek to invalidate the eligibility policy described above as being inconsistent with Title XIX of the Social Security Act, 42 U.S.C. §§ 1396, et seq. Title XIX establishes the cooperative federal/state program known as Medicaid. States are not required to participate in the program, but, if they choose to do so, they must comply with the federal statute and regulations to be entitled to grants of federal funds in partial reimbursement for their expenditures in providing specific types of medical assistance to eligible individuals. West v. Cole, 390 F. Supp. 91, 97 (N.D.Miss.1975).
With respect to determining eligibility for MA benefits, 42 U.S.C. § 1396a(a)(10)(A) requires participating states to provide MA coverage to all recipients of Supplemental Security Income (SSI). A limited exception to this requirement is found in 42 U.S.C. § 1396a(f) which allows a participating state to exclude SSI recipients from MA coverage unless the state would have been required to provide MA to such persons under the medical assistance program in effect in that state on January 1, 1972. Lewis v. Shulimson, 400 F. Supp. 807, 810 (E.D.Mo.1975), aff'd 534 F.2d 794 (8th Cir. 1976), cert. denied sub nom Gourley v. Lewis, 430 U.S. 940, 97 S. Ct. 1570, 51 L. Ed. 2d 786, reh. denied 431 U.S. 934, 97 S. Ct. 2643, 53 L. Ed. 2d 251; Webb v. Aggrey, 447 F. Supp. 17, 19 (N.D.Ohio 1977); West v. Cole, 390 F. Supp. 91, 96 (N.D.Miss.1975).
*745 Minnesota is one of approximately fifteen states which have chosen the optional basis for determining MA eligibility provided by 42 U.S.C. § 1396a(f). Plaintiffs do not challenge the Minnesota Statute which restricts eligibility to an applicant "if married, whose cash or liquid assets do not exceed $1,000 plus $150 for each additional legal dependent . . .." M.S.A. § 256B.06 Subd. 1(8) (1978).
What plaintiffs are challenging is the implementation of DPW Rules 47C.4.b.(2) and 47C.5.a. which read as follows:
C.4.b. Resources
(2) Personal property. Medical Assistance may be available to any individual whose cash or liquid assets do not exceed the limits established by state law.
(b) Equity in personal property exceeding the applicable program maxima may be waived when the appropriate local welfare board determines that liquidation of the property would result in undue hardship.
C.5.a. In determining an applicant's eligibility for medical assistance, the income and resources of a responsible relative shall be considered in the following manner:
(1) Income and resources of spouses living together in the same household are to be considered available one to the other without proof of actual contribution. . . .
(2) If an applicant for or recipient of medical assistance does not reside in the same household as a spouse, only the income and resources actually contributed by the spouse may be considered in determining medical assistance eligibility for the applicant or recipient.
Defendants interpret "spouses living together in the same household" in 47C.5.a.(1) to include those spouses who are "involuntarily" living apart because one spouse is in a nursing home.
Plaintiffs' position is that this policy is in direct violation of 42 U.S.C. § 1396a(a)(17) which reads in part as follows:
"A State plan for medical assistance must  (17) include reasonable standards . . for determining eligibility for and the extent of medical assistance under the plan which (A) are consistent with the objectives of this subchapter, (B) provide for taking into account only such income and resources as are, as determined in accordance with the standards prescribed by the Secretary, available to the applicant or recipient and . . . in determining his eligibility for such aid, assistance, or benefits, (C) provide for reasonable evaluation of any such income or resources, and (D) do not take into account the financial responsibility of any individual for any applicant or recipient of assistance under the plan unless such applicant or recipient is such individual's spouse . . .."
Defendants' response is twofold. First, they contend that the provisions of § 1396a(a)(17) are not applicable to a state using the § 1396a(f) eligibility option since § 1396a(f) begins "Notwithstanding any other provision of this subchapter, . .." This court follows the interpretation of § 1396a(f) as set out in the cases cited above. Section 1396a(f) is only a limited exception to the eligibility requirements of § 1396a(a)(10)(A) and does not free a participating state from compliance with the broad requirements of § 1396a(a)(17). The court further notes M.S.A. § 256B.22 which reads in part as follows:
The various terms and provisions hereof, . . ., are intended to comply with and give effect to the program set out in Title XIX of the federal Social Security Act.
Second, defendants claim that the federal regulations in effect in 1972, which admittedly apply to Minnesota's program, and § 1396a(a)(17) are not violated by their treatment of spousal personal property in determining eligibility. Like § 1396a(a)(17), the regulations in effect in 1972 (45 C.F.R. § 248.21(a)(2) and 45 C.F.R. § 233.20(a)(3)(vi)) require that only "such income and resources as are actually available will be considered and that such income and resources will be reasonably evaluated" in determining eligibility.
*746 Plaintiffs argue that in circumstances where the non-applicant spouse refuses to contribute his or her personal property to the applicant's use, the property is not a resource which is "available" to the applicant. They cite National Welfare Rights Organization v. Mathews, 174 U.S.App.D.C. 410, 533 F.2d 637 (1976), for the proposition that an asset is available only to the extent that it can be converted into cash to be used to support oneself.
Defendants take the position that the applicant's marital status and "involuntary" separation is sufficient to satisfy the availability requirement. They further urge that the waiver provision for undue hardship creates an exception which comes into operation when the equity interest is "truly" unavailable.
Plaintiffs dispute the waiver argument on the grounds that granting a waiver is within the discretion of the local welfare agency; thus, a determination of availability may be, and has been, made even when the non-applicant spouse refuses to contribute the personal property to the applicant's use.
The case which most closely resembles that presented to the court is Manfredi v. Maher, 435 F. Supp. 1106 (D.Conn.1977). Connecticut, like Minnesota, uses the § 1396a(f) eligibility option. The district court in Manfredi found that it is "unreasonable, within the meaning of 42 U.S.C. § 1396a(a)(17)(C), for a state to assess the income of two persons on the theory that they maintain a single household, when it is a recognized fact that one member of that couple is confined to a long-term medical care facility." Id. at 1113. The court held that once a couple, otherwise eligible for medical benefits, becomes actually separated on a non-temporary basis due to the institutionalization of one of them for health reasons, the state must consider the income and resources of each separately in assessing eligibility.
In Franssen v. Juras, 406 F. Supp. 1375 (D.Or.1975), the district court also concluded that when one spouse is in a nursing home, the couple is living apart and the income of one cannot be presumed to be available to the other. Stated simply, "Living together does not mean living apart, even in the eye of the Public Welfare Division." Id. at 1379.
Burns v. Vowell, 424 F. Supp. 1135 (S.D. Tex.1976), went a step beyond Franssen and held that income presumption between spouses is inconsistent with the federal statute and regulations even when neither spouse is institutionalized.
The district court in Gray Panthers v. Secretary, Department of Health, Education and Welfare, 461 F. Supp. 319 (D.D.C. amended on January 3, 1979), held that HEW regulations which allow states using the § 1396a(f) eligibility option to deem income of a noninstitutionalized spouse available to an institutionalized spouse are inconsistent with § 1396a(a)(17).
On the basis of the foregoing authorities and the evidence presented to the court, it is this court's conclusion that defendants' policy of considering personal property owned by the spouse of an institutionalized MA applicant an available resource regardless of whether the spouse will contribute the property to the applicant's use is inconsistent with the federal statute and regulations which require that only such income and resources as are available to the applicant be considered in determining eligibility for MA benefits. This conclusion in no way affects the right of the state to pursue any claim it may have for contribution from the noninstitutionalized spouse pursuant to relative responsibility laws.
In view of the court's determination of the statutory issue, it is unnecessary for it to reach the constitutional challenges presented.
Upon the foregoing,
IT IS ORDERED That plaintiffs' motion for summary judgment be and hereby is granted and defendants' motion for summary judgment be and hereby is in all things denied.
IT IS FURTHER ORDERED That judgment be entered in favor of plaintiffs as against defendants as follows:

*747 Defendants' policy in determining eligibility for Medical Assistance benefits of considering the personal property owned (individually or jointly with a third party) by the spouse of a nursing home resident applicant as an available resource regardless of whether the applicant's spouse will contribute the property to the applicant's use is inconsistent with Title XIX of the Social Security Act and the regulations promulgated thereunder.
IT IS FINALLY ORDERED That a permanent injunction in the form attached shall issue.